Name: 2005/779/EC: Commission Decision of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (notified under document number C(2005) 4273) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  food technology;  regions of EU Member States;  organisation of transport;  trade policy;  agricultural policy;  means of agricultural production
 Date Published: 2006-12-12; 2005-11-09

 9.11.2005 EN Official Journal of the European Union L 293/28 COMMISSION DECISION of 8 November 2005 concerning animal health protection measures against swine vesicular disease in Italy (notified under document number C(2005) 4273) (Text with EEA relevance) (2005/779/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Outbreaks of swine vesicular disease have been recorded in certain regions of Italy. (2) Italy has taken measures to deal with outbreaks under Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (2). (3) Italy has also taken additional eradication and monitoring measures for swine vesicular disease covering the whole of Italy. These measures are laid down in yearly programmes for the eradication and monitoring of swine vesicular disease presented by Italy and approved in accordance with Article 24(6) and Articles 29 and 32 of Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (3). (4) Commission Decision 2004/840/EC of 30 November 2004 approving programmes for the eradication and monitoring of certain animal diseases and of checks aimed at the prevention of zoonoses presented by the Member States for the year 2005 and fixing the level of the Communitys financial contribution (4) approved the programme for the eradication and monitoring of swine vesicular disease presented by Italy for 2005. (5) The measures laid down in the yearly programmes for the eradication and monitoring of swine vesicular disease seek to recognise pig holdings as free of swine vesicular disease and to ensure that all regions of Italy achieve that status. The programmes also include rules on movement of and trade in live pigs from regions and holdings not of the same status as regards swine vesicular disease. (6) Most regions of Italy with the exception of Abruzzi, Campania, Calabria and Sicily have been recognised as free from swine vesicular disease following the favourable results of repeated sampling and testing of pigs on all holdings under the yearly eradication and monitoring programmes. (7) However, given the nature of the disease and its persistence in certain regions of Italy, surveillance to detect swine vesicular disease at an early stage should be maintained in regions recognised as free from swine vesicular disease. (8) The disease situation in regions that are not recognised as free from swine vesicular disease is also liable to endanger pig holdings in other regions of Italy through trade in live pigs. Pigs should therefore not be moved from regions not recognised as free from swine vesicular disease to other regions of Italy unless they originate from holdings that fulfil certain conditions. (9) Pigs in regions not recognised as free from swine vesicular disease should not be dispatched to other Member States. Pigs in regions recognised as free from swine vesicular disease should only be dispatched from holdings recognised as free from that disease. (10) The rules laid down in this Decision should apply without prejudice to those laid down in Council Directive 92/119/EEC. It is appropriate to lay down a definition for assembly centre for pigs different to the one laid down in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (5). (11) For the sake of transparency, rules should be laid down at Community level on the status of pig holdings and regions as regards swine vesicular disease and on movements of and intra-Community trade in live pigs from holdings and regions of a different disease status. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: CHAPTER I SUBJECT MATTER, SCOPE AND DEFINITIONS Article 1 Subject matter and scope This Decision lays down animal health rules as regards swine vesicular disease for regions of Italy that are recognised as free from swine vesicular disease and for regions not recognised as free from that disease. Article 2 Definitions For the purposes of this Decision: 1. the definitions in Directive 92/119/EEC shall apply; 2. assembly centre for pigs means the holding of a trader to which and from which acquired pigs are regularly moved within 30 days of acquisition. CHAPTER II RECOGNITION OF REGIONS AND HOLDINGS IN ITALY AS FREE FROM SWINE VESICULAR DISEASE Article 3 Recognition of regions 1. The regions of Italy listed in Annex I are recognised as free from swine vesicular disease. 2. The regions of Italy listed in Annex II are not recognised as free from swine vesicular disease. Article 4 Recognition of holdings 1. Italy shall ensure that paragraphs 2 to 6 are complied with. 2. In regions recognised as free from swine vesicular disease, a pig holding shall be recognised as free from that disease if: (a) on two occasions at an interval of 28 to 40 days, sampling for serological testing has been carried out on a number of breeding pigs sufficient to detect a prevalence of swine vesicular disease of 5 % with a confidence interval of 95 % and the results have been negative, and (b) where no breeding pigs are kept on holdings in regions recognised as free from swine vesicular disease, any pigs moved to such holdings originate in holdings recognised as free from that disease. 3. In regions not recognised as free from swine vesicular disease, a pig holding shall be recognised as free from that disease if on two occasions at an interval of 28 to 40 days, sampling for serological testing has been carried out on a number of pigs sufficient to detect prevalence of swine vesicular disease of 5 % with a confidence interval of 95 % and the results were negative; 4. A pig holding recognised as free from swine vesicular disease shall retain that status if: (a) sampling and checking procedures are carried out in accordance with Article 5(1) and Article 6 and the results are negative, and (b) pigs moved to such a holding originate in holdings recognised as free from swine vesicular disease. 5. The recognition of a holding as free from swine vesicular disease: (a) shall be suspended where any seropositive case is detected and confirmed by further investigations, until such time as the pig concerned is slaughtered under official supervision, or (b) shall be withdrawn where two or more seropositive cases are detected. 6. A pig holding shall be recognised once more as free from swine vesicular disease if the sampling and checking procedures set out in paragraphs 2 or 3, as the case may be, have been carried out and the results are negative. CHAPTER III SURVEILLANCE Article 5 Surveillance in regions recognised as free from swine vesicular disease 1. Italy shall ensure that sampling and checking procedures to detect swine vesicular disease are carried out as set out in paragraphs 2 and 3 in regions recognised as free from that disease. 2. On holdings where more than two breeding pigs are kept, sampling for serological testing shall be carried out at the following intervals on a random sample of 12 breeding pigs or on all breeding pigs where there are fewer than 12 breeding pigs on the holding: (a) once a year where the holding mainly produces pigs for slaughter, (b) twice a year in other cases. 3. At assembly centres for pigs, sampling of faeces for virological testing shall be carried out at monthly intervals in every pen where pigs are usually kept. Article 6 Surveillance in regions not recognised as free from swine vesicular disease 1. Italy shall ensure that sampling and checking procedures to detect swine vesicular disease are carried out as set out in paragraphs 2 and 3 in regions not recognised as free from swine vesicular disease. 2. On holdings recognised as free from swine vesicular disease where breeding pigs are kept and at assembly centres for pigs, the provisions laid down in Article 5 shall apply. 3. On holdings recognised as free from swine vesicular disease where no breeding pigs are kept, sampling for serological testing shall be carried out twice a year on a random sample of 12 pigs or on all pigs where there are fewer than 12 pigs on the holding. Sampling of the pigs of a holding may, however, take place at the slaughterhouse at the time of slaughter. CHAPTER IV MOVEMENT OF LIVE PIGS WITHIN ITALY AND TO OTHER MEMBER STATES SECTION I Movement within Italy Article 7 Measures as regards the movement of live pigs within Italy 1. Italy shall ensure that paragraphs 2, 3 and 4 are complied with for movement of live pigs within Italy. 2. Where pigs from holdings not recognised as free from swine vesicular disease are moved to a slaughterhouse for slaughter, sampling for serological testing shall be carried out on a number of pigs sufficient to detect prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %. 3. The movement of pigs from holdings not recognised as free from swine vesicular disease to other holdings is prohibited. 4. The movement of pigs from regions not recognised as free from swine vesicular disease to other regions of Italy is prohibited. Article 8 Derogations and conditions By way of derogation from Article 7(4), the Italian authorities may authorise the movement of pigs from holdings in regions not recognised as free from swine vesicular disease to other regions of Italy on condition that: (a) the holding of origin has been recognised as free from swine vesicular disease for at least two years without interruption; (b) in the 60 days prior to movement, the holding of origin has not been located in a protection or surveillance zone following an outbreak of swine vesicular disease; (c) no pigs were introduced onto the holding of origin in the 12 months prior to movement from holdings where swine vesicular disease was suspected; (d) pigs on the holding of origin are sampled between 20 and 30 days before movement and serologically testing is carried out on a number of pigs sufficient to detect prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %; (e) pigs on the holding of destination are sampled at least 28 days after movement and serologically testing is carried out on a number of pigs sufficient to detect prevalence of swine vesicular disease of 5 % with a confidence interval of 95 %. Pigs may not be moved from the holding of destination until testing has been carried out and the results are negative; (f) the animals moved are transported in sealed vehicles under the supervision of the authorities; (g) movement of the pigs is notified at least 48 hours in advance to the local veterinary authority responsible for the holding of destination; (h) the vehicles used for transporting the pigs are cleaned and disinfected under official supervision before and after movement. SECTION II Intra-Community movement Article 9 Dispatch of live pigs from Italy to other Member States 1. Italy shall ensure that paragraphs 2 and 3 are complied with. 2. The dispatch of pigs from regions not recognised as free from swine vesicular disease to other Member States is prohibited. 3. Pigs dispatched from regions recognised as free from swine vesicular disease to other Member States shall come from holdings that are recognised as free from that disease. Article 10 Obligation regarding certification Italy shall ensure that health certificates as provided for in Article 5(1) of Directive 64/432/EEC accompanying pigs dispatched from Italy to other Member States in accordance with Article 9 of this Decision are endorsed with the following wording: Animals in accordance with Commission Decision 2005/779/EC concerning animal health protection measures against swine vesicular disease in Italy CHAPTER V OBLIGATION OF COMMUNICATION Article 11 Communication to the Commission and the Member States The Italian authorities shall forward any relevant information on the application of this Decision to the Commission and the Member States every six months through the Standing Committee on the Food Chain and Animal Health. CHAPTER VI FINAL PROVISIONS Article 12 Addresses This Decision is addressed to the Member States. Done at Brussels, 8 November 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 62, 15.3.1993, p. 69. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (3) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003. (4) OJ L 361, 8.12.2004, p. 41. (5) OJ 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8). ANNEX I Regions of Italy recognised as free from swine vesicular disease The regions of:  Basilicata  Emilia-Romagna  Friuli-Venezia Giulia  Lazio  Liguria  Lombardy  Marche  Molise  Piedmont  Apulia  Sardinia  Tuscany  Trentino-Alto Adige  Umbria  Valle d'Aosta  Veneto. ANNEX II Regions of Italy not recognised as free from swine vesicular disease The regions of:  Abruzzi  Campania  Calabria  Sicily.